DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 9, with respect to the claim objection of claim 1 have been considered and are persuasive.  The objection to claim 1has been withdrawn in view of the amendment.
Applicant’s arguments, see pgs. 9-13, with respect to the rejections of claims 1-5 and 7-14 under 102(a)(2) by Kano et al. (US 2018/0064336), and claim 6 under 103 by Kano in view of Charles (US 2014/0094784) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. Further, upon reconsideration of the prior art, examiner believes that Fig. 4 and paragraphs [0164], [0165], [0168], [0183], and [0193] of Kano now read on the amended claim language. 

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim recites “wherein the first angiographic image data corresponds to a reference imagining date and the second angiographic image data is latest angiographic image data.” The bolded text appears to contain a grammatical error, specifically concerning a missing article between “is latest.” Examiner recommends applicant reword it to “the second angiographic image data is a latest angiographic image data.”   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kano et al. (2018/0064336). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
In regard to claim 1, Kano discloses an ophthalmic apparatus (“ophthalmic analysis apparatus”) comprising: a data acquisition device including an optical coherence tomography (OCT) scanner (“the OCT device 10 is mainly provided with, for example, an OCT optical system 100” [00169] in Fig. 2) that acquires angiographic image data by applying OCT angiography to a fundus of a subject’s eye: “MC image data may be image data in which a blood vessel region is imaged based on the OCT data, and in this case, may be image data in which the blood vessel region is represented by the luminance values. The MC image data of the subject's eye may be, for example, MC image data of a fundus, or may be MC image data of an anterior eye part” ([0036]). The MC data corresponds to angiographic image data as acquisition of OCT data includes blood vessel region of the fundus or other structure of the eye (see first and second MC image data in Fig. 7). Kano further teaches a storage (“storage 74” in Fig. 1) that stores a plurality of pieces of the angiographic image data acquired by the data acquisition device (“the storage unit may store at least the two MC image data items acquired at mutually different times” a plurality, under its broadest reasonable interpretation, includes a number greater than one), each piece of angiographic image data having been acquired by applying OCT angiography to the fundus of the subject’s eye a plurality of times (“CPU 71 acquires the plurality of OCT data items at different timings in each the scan line, and stores the OCT data to the storage unit 74” [0180] and Fig. 3B). In other words, multiple OCT scans are acquired and applied to the fundus to produce multiple angiograms – or angiographic image data – to produce a plurality of pieces of angiographic image data. 
Kano further teaches a difference processor that generates difference data between a first angiographic image data generated from a first piece of angiographic image data in the plurality of pieces of angiographic image data and a second angiographic image data generated from a second piece of angiographic image data in the plurality of pieces of angiographic image data both read out from the storage (“the analysis processing unit may generate, for example, difference image data between the first MC image data and the second MC image data” [0053] and Fig. 7). Kano further teaches that the first angiographic image data is formed by analyzing temporal differences between a first plurality of OCT images each including first three-dimensional information of the fundus of the subject’s eye and each included in the first piece of angiographic image data, and the second angiographic image data being formed by analyzing temporal differences between a second plurality of OCT images each including second three-dimensional information of the fundus of the subject’s eye and each included in the second piece of angiographic image data: First, addressing the plurality of OCT images, “the CPU 71 may acquire the motion contrast data based on the OCT data,” wherein “the CPU 71 acquires at least two OCT data of the subject's eye in relation to a same position at different timings” such that “in each the scan line, the CPU 71 performs the B scan in multiple times at different timings, and 
Kano further teaches wherein the generated difference data is stored in the storage and used to represent a change in a structure of the subject’s eye between a time of acquisition of the first angiographic image data and a  time of acquisition of the second angiographic image data: “The analysis processing unit may output, for example, the generated OCT blood vessel change data, and may store the data in the storage unit” ([0047]), wherein the “generated OCT blood vessel change” corresponds to the generated difference data. This is determined based on [0045], where it is disclosed that “the OCT blood vessel change data may be generated based on B scan MC image data acquired at mutually different times, may be generated based on the three-dimensional MC image data acquired at mutually different times, and may be generated based on 
Further, Kano teaches the ophthalmic apparatus further comprising a control processor (“The OCT analysis apparatus 1 is provided with, for example, a controller 70. The controller 70 is realized by, for example, a general CPU (central processing unit) 71, a ROM 72, a RAM 73, and the like” [0164], wherein “a storage unit (for example, non-volatile memory) 74, an operating unit 76, a display unit 75, and the like are electrically connected” [0165]) configured to select angiographic image data from the plurality of pieces of angiographic image data as the first angiographic image data and the second angiographic image data whose imaging dates are consecutive based on imaging data information indicating a date on which the respective angiographic image data was captured: First, “the controller 70 may acquire the motion contrast data acquired by the OCT device 10 through a storage medium” ([0168]) indicating that the OCT data is stored and may be accessed by the controller 70. In other words, it is not precluded that the OCT data may be accessed at different times, and need not be directly obtained from the OCT device 10. Further, “when a follow-up analysis mode for performing a follow-up analysis in relation to the MC image data is set, the CPU 71 may read at least two MC image data items acquired at different times from the storage unit 74, and may display the read data on the display unit 75 as a follow-up screen” ([0183]). This evidence reads on selecting angiographic image data from the plurality of pieces of angiographic image data. Further still, as depicted in Fig. 4, “the follow-up screen includes MC image (standard image) 610 of a base line corresponding to the first MC image, MC images 620 and 630 (reference image) of follow-up corresponding to the second MC image,” wherein “the MC images 620 and 630 of consecutive in the context of acquiring image data of the eye encompasses the very next examination date. Thus, “follow-up 1” is the next time a set of imaging data is collected after collection of the “baseline data.”
Regarding claim 2, Kano further teaches a registration processor that performs registration between the first angiographic image data and the second angiographic image data, wherein the difference processor generates the difference data from the first angiographic image data and the second angiographic image data to which the registration has applied: “In a case in which the OCT blood vessel change data in relation to the blood vessel region on the specific layer is obtained, a segmentation result with respect to at least one of the first MC image data and the second MC image data may be used,” wherein “the analysis processing unit may calculate, for example, the OCT blood vessel change data in relation to the blood vessel region in the specific layer region by applying the segmentation result with respect to the MC image data, which is set as a standard image, to the second MC image data which is set as a reference image” [0103]-[0104]. Stated differently, the “analysis processing unit” corresponds further to the registration processor since the disclosed description thereof associates specific layers of a blood vessel region between the first and second MC image data to perform the difference generation, encompassed by the claim language of performing registration. Claim 7 of Kano also recites “wherein a segmentation result with respect to the first OCT MC image data is applied to the 
Regarding claim 3, Kano further teaches a first information generation processor that generates blood flow change information representing a change in blood flow in the fundus based on the difference data generated by the difference processor in [0044]: “The analysis processing unit may generate, for example, the OCT blood vessel change data including the temporal change information in relation to the blood vessel region, based on the first MC image data and the second MC image data of the same subject's eye acquired at mutually different times (for example, refer to FIGS. 4 to 18).” Here the “analysis processing unit” further corresponds to the first information generation processor, wherein generating of “OCT blood vessel change data” inherently defines a change in blood flow based on the change of the vessels.
In regard to claim 4, Kano further teaches a second information generation processor that generates blood vessel diameter change information representing a change in a blood vessel diameter in the fundus based on the difference data generated by the difference processor in [0089]: “the analysis processing unit may measure a diameter of the blood vessel of the blood vessel region in each MC image data by the image process, and…may obtain the difference of luminance of each MC image data in which the luminance value is expressed as a thin line having luminance values corresponding to the diameter of the blood vessel. The difference of luminance includes the change of the diameter of the blood vessel.” Here, the “analysis processing unit” further corresponds to a second information generation processor.  
Regarding claim 5, Kano further teaches a data processor that processes the data acquired  by the acquisition device to construct a piece of angiographic image data (“a processor…causing the ophthalmic analysis apparatus to execute: acquiring first OCT MC…image data of a subject's wherein the storage stores the piece of angiographic image data constructed by the data processor as one of the plurality of pieces of angiographic image data (see claim 1 and paragraphs [0043] and [0180].
With regard to claim 8, Kano further teaches a non-transitory computer readable recording medium storing a program causing a computer to execute the ophthalmic image processing method of claim in [0014]-[0015], which encompasses the evidence as conveyed previously for claims 1 and 7.
With respect to claim 9, Kano teaches that the difference processor is configured to calculate a brightness value difference between each pixel of the first angiographic image data and a corresponding pixel of the second angiographic image data in [0053]: “the analysis processing unit may generate the difference image data in which a difference of luminance is set to a pixel value in the first MC image data and the second MC image data,” or “in a case in which the difference image data is obtained, for example, difference image data in which the difference of luminance is calculated in each pixel may be generated,” wherein the broadest reasonable interpretation of brightness encompasses the subjective perception of ‘luminance’. 
Regarding claim 10, Kano further teaches at least one of a change in blood flow and a change in a blood vessel diameter is determined based on at least one of a sign of the brightness value difference and a magnitude of the brightness value difference (underlined text taught) in [0057]: “The difference image data may include a plus difference and a minus difference as the difference of the luminance values,” wherein “the temporal change in relation to increase of the blood vessel region, such as vascularization of the blood vessel region (for example, vascularization of blood vessel and blood vessel knob), extension of the blood vessel region (for first and second angiographic image data). Further, the recitation of a sign of brightness values difference (e.g., plus or minus) necessitates a magnitude. Because the claim is written in alternative form, providing evidence for only one component of the list is required to make a proper rejection. 
In regard to claim 11, Kano further teaches that the difference processor is configured to generate the difference data including a plurality of difference pixels each corresponding to a brightness value difference between each pixel of the first angiographic image data and a corresponding pixel of the second angiographic image data as previously conveyed for claim 9. Kano further teaches that the difference processor is further configured to classify each difference pixel in the difference data based on at least one of a sign of the brightness value difference and a magnitude of the brightness value difference as conveyed previously for claim 9 and 10, wherein the “difference image data” is associated with the difference in pixel luminance between the first and second MC image data. 
With regard to claim 13, Kano further teaches an information generation processor that generates a blood flow change map image based on the generated difference data, and a display that displays the generated blood flow change map in [0130] and [0132]. First, “the analysis processing unit may overlap the OCT blood vessel change data with the MC image data which is imaged expressed by black and white, and may colorize the MC image data itself based on the information generation processor, the “OCT blood vessel change data” corresponds to the generated difference data, and the colors associated with different representations of the blood vessel change produce a blood flow change map. Second, “the analysis processing unit…may display the OCT image data, to which the temporal change information in relation to the blood vessel region is reflected, to the display unit” ([0132]). 
Regarding claim 14, Kano further teaches a control processor configured to select angiographic image data from the plurality of pieces of angiographic image data as the first angiographic image data and the second angiographic image data based on imaging date information indicating a date on which the respective angiographic image was captured as previously conveyed for the associated element of claim 1. 
With regard to claim 15, Kano teaches all the same elements as described above for claims 1 and 7. Kano further anticipates the ophthalmic apparatus further comprising a control processor configured to select angiographic image data from the plurality of pieces of angiographic image data as the first angiographic image data and the second angiographic image data based on image date information indicating a date on which the respective image data was captured (emphasis added): “The MC images 620 and 630 of the follow-up are images captured on an examination date later than the MC image 610” ([0193]). Thus, the examination dates associated with each MC image are identified by the CPU 71 and used to set a base line image corresponding to the first MC image and follow-up images corresponding to second MC images. Further, Kano teaches where the first angiographic image data corresponds to a reference image date and the second angiographic image data is latest angiographic image data. The broadest reference includes the “base line” image “corresponding to the first MC image” ([0193]), since “the MC image 610 is compared with the MC images 620 and 630 as an image of the base line” ([0193]). Additionally, follow-up MC images 620 and 630 may each represent the second MC data as previously conveyed in paragraph [0193]. Therefore, in the event as depicted in Fig. 4 where three MC images are obtained, follow up MC image 630 is the latest MC image, corresponds to the second MC image, and is compared with baseline MC image 610. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of in view of Charles (US 2014/0094784).
Kano teaches the ophthalmic apparatus of claim 1, further comprising 
an observation system (display unit 75) that provides an observation image of the fundus to a user (“the display unit 75 displays, for example,…the motion contrast data” [0167] wherein “the MC image data of the subject's eye may be, for example, MC image data of a fundus” [0036]) and a display controller that displays a difference image constructed from the difference data generated by the difference processor on a display device: “The analysis processing unit may generate the OCT blood vessel increase-and-decrease data using the determined result, and display the data on the display unit” ([0082]), wherein the “analysis processing unit further corresponds to the display controller. 
an irradiation system that irradiates the fundus with treatment laser light and the display controller that displays an irradiation target position image indicating an irradiation target position of the treatment laser light, wherein the irradiation target position image and the difference image are provided together with the observation image to the user.
Charles teaches an ophthalmic photocoagulation method and apparatus, which falls into the same field of ophthalmic imaging and treatment devices and methods as the instant application. Charles discloses a “therapeutic light source 26” (Fig. 1) for “visible laser light treatment”  in [0003], and the display controller component in [0022]: A graphical user interface (GUI) 54 “can comprise several separate components, including a keypad or keyboard for entering commands, a touch sensitive screen for viewing system options and entering system commands, and/or a stand-alone visual display screen for viewing images from camera 62 (as well as viewing pre-treatment images and treatment templates)” whereby ‘treatment templates’ are being interpreted as treatment laser light irradiation target positions. In the description of the method of Fig. 4 in [0027], the “sources of the pre-treatment image” and the “data forming the pre-treatment image” are disclosed. The nature of the determination of the irradiation target position (i.e., ‘treatment zone’) via a processor ([0028]), as well as the overlay relationship between pre-treatment image and irradiation target position and associated storage ([0031]-[0032]) are further defined by Charles.
It would have been obvious by one of ordinary skill in the art at the time of filing to modify Kano with the teachings of Charles to incorporate an irradiation mechanism in the optical system 100 of Kano, as well as enable the monitor 75 to display the irradiation target position and difference data together. Combining imaging and irradiation in the same system for planning .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 2018/0242845) teach a blood flow measurement device that generates blood flow information based on data collected by repeatedly scanning an eye fundus using OCT.
An et al (US 2018/0256024) teach systems and methods for generating an image displaying intraretinal fluid in the eye by generating a first and second motion contrast image of a first and second cluster scan containing OCT image data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REMY C COOPER/Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793